UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4695



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RAMON LEE THOMPSON,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Malcolm J. Howard, Senior
District Judge. (CR-04-44)


Submitted:   April 26, 2006                   Decided:   May 12, 2006


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pursuant to his guilty plea, Ramon Lee Thompson was

convicted of possession of a firearm by a convicted felon, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2005), and conspiracy to make false statements in connection with

the    acquisition     of     firearms,   in   violation       of   18   U.S.C.A.

§ 922(a)(6), 371 (West 2000 & Supp. 2005).                   The district court

sentenced Thompson to concurrent terms of fifty-two months in

prison on each offense.           Thompson timely appeals his sentence,

contending that the district court erred by denying his request for

a two-level downward adjustment under U.S. Sentencing Guidelines

Manual (USSG) § 3E1.1 (2004) for acceptance of responsibility.                 We

affirm Thompson’s sentence.

            The district court determined that a downward adjustment

for acceptance of responsibility was not warranted because Thompson

tested positive for marijuana use while he was on release pending

sentencing.    We find no clear error in this ruling.                    See USSG

§ 3E1.1, cmt. (n.1(b)); United States v. Kise, 369 F.3d 766, 771
(4th Cir. 2004) (providing standard); United States v. Ceccarani,
98 F.3d 126, 130-31 (3d Cir. 1996) (upholding denial of acceptance

of    responsibility    reduction     based    on    new    unrelated    criminal

conduct).

            Accordingly, we affirm Thompson’s sentence.              We dispense

with oral   argument        because the   facts     and    legal contentions are




                                     - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -